Citation Nr: 1539104	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for memory problems, to include as due to undiagnosed illness or a qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1995 to June 1998, and from May 2000 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

During the course of the Veteran's appeal, in a November 2014 rating decision, the RO granted service connection for irritable bowel syndrome.  As this decision represents a full grant of the matter previously on appeal, it is no longer before the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In a December 2014 written statement, the Veteran indicated his desire to withdraw his appeal seeking service connection for hiatal hernia and memory problems, to include as due to undiagnosed illness or qualifying chronic disability. The Board received such request prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for hiatal hernia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


2.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for memory problems, to include as due to undiagnosed illness or a qualifying chronic disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In a December 2014 written statement, the Veteran expressed his intent to withdraw the matters of entitlement to service connection for hiatal hernia and memory problems.  Consequently, the Board finds that the Veteran has withdrawn his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the matter of entitlement to service connection for hiatal hernia is dismissed.  

The appeal as to the matter of entitlement to service connection for memory problems, to include as due to undiagnosed illness or a qualifying chronic disability, is dismissed.  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


